Citation Nr: 1401751	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-40 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for multiple joint and muscle pain and weakness (now claimed as fibromyalgia); and, if so, whether service connection, to include under 38 C.F.R. § 3.317, is warranted.

2.  Entitlement to service connection for irritable bowel syndrome, to include under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for fatigue, to include under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for upper resistance syndrome/positional obstructive sleep apnea, to include under 38 C.F.R. § 3.317.

5.  Entitlement to an initial compensable rating for granulomas of the lung.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 in support of Operation Desert Shield/Desert Storm, including service in the Southwest Asia Theater of Operations; and he is a Persian Gulf War Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2007, August 2009, and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 2007 rating decision granted service connection for granulomas with a 0 percent rating effective January 11, 2001.  The 2009 rating decision denied service connection for irritable bowel syndrome, chronic fatigue syndrome, and fibromyalgia; and the 2010 rating decision denied service connection for upper resistance syndrome/positional obstructive sleep apnea.

In August 2013 the Veteran and his spouse testified by videoconference from Chicago before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a rating decision in October 2001, the RO denied service connection for multiple joint pain with muscle weakness; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Evidence that is not cumulative or redundant of that in the record in October 2001, and that relates to an unestablished fact necessary to substantiate the claim for service connection for multiple joint pain with muscle weakness (now claimed as fibromyalgia), has been received.

3.  The Veteran's fibromyalgia, gastrointestinal complaints/irritable bowel syndrome, and fatigue began after his return from the Persian Gulf, and each of these disorders has been manifest for six months or more and is at least 10 percent disabling.

4.  The Veteran's sleep apnea had its onset during active duty service.

5.  The preponderance of the evidence shows that the Veteran's granuloma disability was productive of an forced vital capacity (FVC) between 65 and 74 percent predicted from January 11, 2001, until October 3, 2011, when pulmonary function testing found diminished FVC of 55 percent.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service connection for multiple joint pain with muscle weakness is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2013).

2.  Evidence added to the record since the October 2001 rating decision denying service connection for multiple joint pain with muscle weakness (now claimed as fibromyalgia) is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Fibromyalgia is presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

4.  A functional gastrointestinal disorder, irritable bowel syndrome, is presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

5.  An undiagnosed illness manifesting as chronic fatigue is presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

6.  The criteria for a grant of service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

7.  The criteria for an initial disability rating for granulomas of the lung of 30 percent from January 11, 2011, to October 2, 2011; and of 60 percent beginning October 3, 2011, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6820, 6828 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a rating decision in October 2001, the RO denied the issue of service connection for multiple joint pain with muscle weakness because there was no record of complaint in service treatment records, and because the Veteran had not submitted evidence linking his symptoms to his Gulf War service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the October 2001 rating decision.  The October 2001 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Although the Veteran's current claim is one for service connection for fibromyalgia, his argument still pertains to joint and muscle pain and weakness.  See 2012 Board Hearing Transcript.  The Board thus finds that new and material evidence is needed to consider the present claim of service connection for fibromyalgia.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 

The October 2001 rating decision is the last final decision on the merits.  The claim decided therein is not subject to revision on the same factual basis absent new and material evidence.  38 U.S.C.A. § 7104.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

At the time of the October 2001 rating decision the evidence consisted of service treatment records and the Veteran's lay complaints, in his claim for service connection, of joint pain and muscle weakness since May 1991.  

Evidence added to the record since the October 2001 rating decision includes private rheumatology records diagnosing the Veteran's diffuse myalgias and arthralgias as fibromyalgia.  

This evidence is new since it was not of record in October 2001, and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's symptoms.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a).  

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be granted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Facts & Analysis

A. fibromyalgia, irritable bowel syndrome, and fatigue

The Veteran relates the onset of muscle and joint pain and weakness, gastrointestinal problems, and fatigue in the spring of 1992, shortly after his return from the Persian Gulf; and, indeed, the record contains no evidence of fibromyalgia, irritable bowel syndrome, or fatigue prior to the Veteran's wartime service in the Persian Gulf.  On separation from active duty service the Veteran went to private providers, including a private rheumatologist, with complaints of muscle and joint pain, gastrointestinal disturbance, and fatigue.  In 2006 the Veteran was diagnosed with irritable bowel syndrome and placed on proton pump inhibitors.  In or around 2008 he was diagnosed with fibromyalgia, with aches and pains described by his treating physician as "fairly debilitating," and which his physician states are "more likely than not related to his services in the Persian Gulf."  Medical records also confirm that the Veteran's fibromyalgia and gastrointestinal disorders require daily medication for control of symptoms.  Based on all of the evidence of record the Veteran's gastrointestinal disturbance/irritable bowel syndrome and his fibromyalgia first presented after the Veteran' Persian Gulf War service; and according to the medical evidence of record, his symptoms have been manifest to a degree of at least 10 percent or more for more than 6 months.  The criteria for a grant of service connection for fibromyalgia and functional gastrointestinal disorder pursuant to 38 C.F.R. § 3.317(a)(2)(B) are therefore met.

The Veteran has also presented credible lay evidence of fatigue since his return from the Gulf (see, e.g., Transcript, p. 21); and according to the Veteran's physician, the Veteran "does have episodes of significant chronic fatigue that does restrict his daily activities on a fairly regular basis."  The record contains no evidence to the contrary.  As there is evidence of chronic fatigue for more than six months, and as the rating schedule provides for a minimum rating of 10 percent (Diagnostic Code 6354), the Board finds that the criteria for a grant of service connection for fatigue under the provisions of 38 C.F.R. § 3.317(b)(1) are also met.

B. Upper resistance syndrome/positional obstructive sleep apnea

In addition to the above, the Veteran seeks service connection for sleep apnea, which he contends began shortly after his return duty service; and in this regard the Board notes that there is no evidence of a sleep problem, much less sleep apnea, prior to the Veteran's 1990 entry into active duty service.

Service treatment records do not show a diagnosis of sleep apnea, but the Veteran and his wife have presented competent and credible testimony that the Veteran began to have obvious difficulty sleeping and excessive daytime sleepiness immediately after his return from active duty service; so much so that the Veteran was unable to sleep with his wife.  See, e.g., Transcript, pp. 30-34.  The Board finds this evidence of symptomatology in the year after the Veteran's separation from service to be compelling.  A sleep study in December 2008, during which the Veteran complained of thrashing, snoring, excessive daytime sleepiness, difficulty initiating sleep, gasping arousals, heartburn, and symptoms of restless legs, confirms the diagnosis of obstructive sleep apnea.  

Although a VA examiner in 2009 stated that the Veteran's sleep apnea was not caused by his service-connected lung disability, he did not opine as to whether the Veteran's sleep apnea was directly related to service, or whether it is aggravated by his service-connected lung disability, so this evidence is inadequate for our purposes.  Nevertheless, the Board finds that remand for additional development is not needed as there is credible, uncontroverted lay evidence of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that "lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits . . . [and] nothing in the regulatory or statutory provisions . . . require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  Service connection for sleep apnea is therefore established.  38 C.F.R. § 3.303(d).

III.  Higher Rating

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the following appeal for a higher disability rating arises from the initial grant of service connection.  As such, the notice that was provided to the Veteran in July 2001 before service connection was granted is legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and post-service VA and private records related to his lung disease.  He has also been afforded formal VA examinations in February 2006 and October 2011 to evaluate the nature, extent and severity of this condition.  In addition, the Veteran testified before the undersigned Veterans Law Judge regarding his lung symptoms.  Significantly, the Board observes that the Veteran does not report that the condition has worsened since his last examination; thus a remand is not required solely due to the passage of time since the October 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board will therefore review the merits of the Veteran's claim, de novo.

Facts and Analysis

In a decision dated in February 2007 the Board found that service connection for granulomas of the lung was warranted, and in a rating decision dated in February 2007 the RO effectuated the Board's decision with a noncompensable (0 percent) rating effective January 11, 2011, under Diagnostic Code 6820.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6820 pertains to benign neoplasms of any part of the respiratory system (38 C.F.R. § 4.97), and provides for evaluation using an appropriate respiratory analogy.  See analogous rating provisions of 38 C.F.R. § 4.20.  Based on the Veteran's complaints of chronic cough, shortness of breath, dyspnea, and chest discomfort, the Board finds that evaluation as an interstitial lung disease under the "eosinophilic granuloma of the lung" provisions of Diagnostic Code 6828 is appropriate.

Under the General Rating Formula for Lung Disease, a 10 percent rating is assigned when Forced Vital Capacity (FVC) is between 75 and 80 percent of what was predicted; or when Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is between 66-80 percent of what was predicted.  A 30 percent rating is warranted when FVC is between 65 and 74 percent of what was predicted; or when DLCO (SB) is between 56 and 65 percent of what was predicted.  A 60 percent rating is assigned when FVC is between 40 and 55 percent of what was predicted; when DLCO (SB) is between 40 and 55 percent of what was predicted; or when maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The highest rating of 100 percent is assigned when FVC is less than 50 percent of what was predicted; when DLCO (SB) is less than 40-percent of what was predicted; when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; when there is either cor pulmonale or pulmonary hypertension; or when outpatient oxygen therapy is required. 

During his 2013 Board hearing the Veteran testified that he has suffered, throughout the appeal period, from a chronic dry cough with heightened loss of air on exertion; and there is no lay or medical evidence to the contrary.  Indeed, pulmonary function testing supports his allegations.  Pulmonary function testing in February 2006 found FVC, after bronchodilator, of 67 percent.  Based on this evidence, and on the Veteran's competent and credible report of consistent symptoms throughout the appeal period, the Board finds that the criteria for a rating of 30 percent have been met from the date of service connection (January 11, 2011) until October 3, 2011, at which time pulmonary function test findings of FVC of 55 support a rating of 60 percent.  See Fenderson (regarding application of staged rating).  The preponderance of the evidence, however, is against the highest rating of 100 percent as there is no record of FVC less than 50 predicted or DLCO less than 40 percent predicted at any time during the appeal; no record of maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation at any time during the appeal; no evidence of cor pulmonale or pulmonary hypertension at any time during the appeal; and no outpatient oxygen therapy at any time during the appeal.  Absent this evidence a staged rating is in turn not warranted.

Further, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptoms of hearing loss.  The Veteran's granuloma disability is productive of decreased forced vital capacity with chronic dry cough, dyspnea, chest pain, and shortness of breath on exertion, which is contemplated by the selected diagnostic criteria.  The assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that in an initial rating claim, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part for a higher rating claim when such claim is raised by the record.  The Veteran does not allege, and the evidence does not show, that his service-connected granuloma, alone or in combination with his just granted other service-connected disabilities, is of sufficient severity to produce unemployability at the present time; as, according to the evidence of record, he is working as a commercial pilot.  The Board therefore finds that a claim for a TDIU is not raised by the record.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for joint and muscle pain (now claimed as fibromyalgia) is reopened.

Service connection for fibromyalgia is granted.

Service connection for irritable bowel syndrome is granted.

Service connection for fatigue is granted.

Service connection for upper resistance syndrome/positional obstructive sleep apnea is granted.

An initial disability rating of 30 percent from January 11, 2011, to October 2, 2011, and of 60 percent beginning October 3, 2011, for granulomas of the lung is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


